Order denying plaintiff’s motion to dismiss counterclaim in defendant’s answer reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to the defendant to amend his answer by pleading the facts stated in the counterclaim as a defense, upon payment of ten dollars costs. The matters pleaded as a counterclaim may constitute a defense, but may not be pleaded as a counterclaim. Lazansky, P. J., Kapper, Hagarty, Tompkins and Davis, JJ., concur.